Citation Nr: 0511878	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for intermittent lumbar strain syndrome due to 
injury, prior to September 23, 2002. 

2. Entitlement to a disability evaluation in excess of 20 
percent for intermittent lumbar strain syndrome due to 
injury, prior to September 26, 2003.

3. Entitlement to a disability evaluation in excess of 20 
percent for intermittent lumbar strain syndrome due to 
injury, on and after September 26, 2003.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel

INTRODUCTION

The veteran had active service from November 1990 to July 
1991. 

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, inter, alia, increased the disability evaluation for 
the veteran's service-connected back disability to 20 percent 
disabling.  In December 2003, the Board remanded this issue 
to the RO for additional development.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Prior to September 23, 2002, the veteran's service-
connected back disability was characterized by mild 
intervertebral disc syndrome and moderate limitation of 
motion.

3.  As of September 23, 2002, the veteran's service-connected 
back disability was not characterized by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.

4.  As of September 26, 2003 the forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees.   




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 20 percent for the service-connected 
back disability, effective prior to September 23, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (effective prior to September 23, 2002).   

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
back disability, effective as of September 23, 2002 and prior 
to September 26, 2003, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective as of 
September 23, 2002).  

3.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
back disability, effective as of September 26, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (effective as of September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
increased disability evaluation for her service-connected 
back disability via a March 2001 RO letter, the August 2002 
statement of the case, the November 2002 supplemental 
statement of the case, the December 2002 supplemental 
statement of the case, the December 2003 Board remand, and 
the January 2005 supplemental statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but she 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

Although the VCAA notices that were provided to the appellant 
do not contain the "fourth element" per se, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of her claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing her claims.  
Information letters, a rating decision, a statement of the 
case, supplemental statements of the case, and a Board remand 
have advised her of the evidence considered in connection 
with her appeal and what information VA and the veteran would 
provide.  

Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393. 

In this case, in a May 2001 rating decision, the RO granted 
the veteran's claim and increased the disability evaluation 
from 10 to 20 percent for her service-connected lumbar strain 
syndrome due to injury under Diagnostic Code 5293.  Following 
a December 2003 Board remand for the development of 
additional evidence, the case is once again before the Board.  
At present, the veteran is seeking a rating in excess of 20 
percent for her service-connected back disability.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome. 

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The medical evidence related to the veteran's back disability 
includes VA treatment records dated between August 2000 and 
March 2001.  These treatment reports contain no objective 
measurements of the severity of the veteran's back 
disability.

The veteran underwent a VA medical examination in April 2001. 
At the examination, the veteran reported radicular pain that 
extended down through her left anterior thigh, and which was 
associated with prolong standing and sitting.  The veteran 
also reported being unable to lift or bend due to her back 
pain, and a generalized lack of endurance because of her back 
pain.  The veteran also reported that she was currently 
working as a probation officer.  Inspection of the veteran's 
cervical and thoracic spine was normal with no evidence of 
kyphosis, unusual lordosis, or scoliosis.  Tenderness was 
observed in the L4 and L5 area, but no significant muscle 
spasms were present.  Deep palpitation of the lower lumbar 
area elicited radicular pain.  The straight leg raising test 
was positing at 45 degrees on the left and at 60 degrees on 
the right.  The veteran also experienced pain after the 
conclusion of the straight leg raising tests.  Forward 
flexion was measured to be 50 degrees, extension was measured 
to be 20 degrees, lateral flexion was measured to be 40 
degrees bilaterally, and rotation was measured to be 35 
degrees bilaterally.  The veteran's gait was normal.  
Nuerologic testing revealed no sensory defects, normal deep 
tendon reflexes, and no evidence of spasticity, weakness, 
atrophy, or wasting.  A magnetic resonance imaging (MRI) 
study of the veteran's spine indicated mild bulging of the 
disc at L4-L5 and L5- S-1 which was associated with mild 
compression of the sleeves of the perineural sheath 
bilaterally.  X-rays obtained during the examination showed 
early degenerative changes of the mid and lower disc spaces, 
but were essentially unchanged compared to prior x-rays.  The 
examiner's final diagnosis was post traumatic arthritis of 
the mid and lower lumbar spine and disc bulging resulting in 
a decreased range of motion and left radicular symptoms.

VA medical treatment reports dated between March 2001 and 
October 2002 are also included in the record.  A relevant 
treatment record dated in September 2001 notes that the 
veteran has no abnormal spine curvature, swelling, or 
tenderness.  Furthermore, the September 2001 treatment report 
notes that the veteran has a mild para-spinal spasm in the 
right low lumbar area and mild muscular tenderness.  

A VA treatment record dated in January 2002 indicates 
complaints of back pain. 
X-ray study done at that time showed narrowing between T-6 
and T-9.  A neurologic examination found that peripheral 
strength and sensation were intact, and that deep tendon 
reflexes were measured as 3 plus symmetric in her biceps, 
knees and ankles. 

At the time of an October 2002 VA medical examination, the 
examiner indicated that the veteran had a normal posture and 
gait, and did not use any assistive devices when walking.  
There was no objective evidence of deformity or swelling, 
however the examiner noted subjective complaints of pain and 
tenderness on palpitation of the veteran's back.  Deep tendon 
reflexes of the lower extremities were measured and found to 
equal and symmetrical.  Forward flexion was measured to be 80 
degrees, and 20 degrees of extension was measured.  The 
examiner found that lateral flexation bilateral was 0 to 30 
degrees and rotation bilateral was 0 to 30 degrees.  X-ray 
studies showed no evidence of acute fracture or subluxation, 
the spine appeared to have good alignment.  The diagnoses 
were pain as secondary to minimal degenerative disc disease, 
and mild bulging disk at L4-L5 and L5-S1 with mild 
compression of the sleeves without any evidence of nerve root 
impingement. 

Additional VA medical records added to the claims folder in 
March 2004, are largely duplicates of reports previously 
submitted.  However, a note dated in October 2002 indicates 
that the veteran was experiencing of back pain.  A neurologic 
examination done at that time indicated that sensation was 
intact and no weakness or loss of function was present.  
Point tenderness was observed over the left paraspinal muscle 
in the lumbar region.  

The veteran underwent an additional VA examination in 
September 2004.  At that time, the examiner noted that the 
veteran reported approximately 24 episodes of incapacitation 
a year that lasted approximately 1-2 days.  The veteran 
indicated that her pain was precipitated or intensified by 
bending, lifting, reclining, or by weather changes.  The 
veteran reported pain when walking more than 1/8 of a mile, 
standing for more than 10-15 minutes, sitting less than 10 
minutes, or driving less than 30 minutes.  The examiner noted 
a mild right list, and mild loss of lordosis of the lumbar 
spine.  The veteran's gait was noted to be an abnormal 
antalgic gait as secondary to her back pain.  There was 
tenderness to palpitation over the midline of the 
thoracolumbar spine.  The range of motion of the lumbar spine 
was 40 degrees of forward flexion, 18 degrees of backward 
extension, and 25 degrees of right lateral flexion and 25 
degrees of rotation bilaterally.  A neurologic examination 
revealed that gross motor strength in the lower extremities 
was 5/5 and that extensor hallucius longus motor strength was 
also 5/5.  Deep tendon reflexes were 1 plus at the knees and 
ankles bilaterally.  Straight leg raising tests were negative 
in both sitting and stranding positions.  Straight leg 
testing also revealed referred pain in both thighs, but no 
suggestion of true radiocular signs.  X-rays of the 
thoraculolumbar spine showed no acute compression.  Mild 
degradation of the lower thoracic lumbar area was visible but 
was unchanged from previous x-ray studies.  There were no 
bony abnormalities shown, mild osteopenia of the visualized 
bone and mild dextroscoliosis with mild degenerative disk 
disease in the upper lumbar spine.  The impressions were 
lumbar spine degenerative disk disease and intervertebral 
disk syndrome.  

Disability evaluation in excess of 10 percent prior to 
September 23, 2002

In this case, the veteran's service-connected back disability 
does not warrant the award of a rating in excess of 20 
percent as per the medical evidence of record, prior to 
September 23, 2002.  Under Diagnostic Code 5293, in effect 
prior to September 23, 2002, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, a 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks and 40 percent evaluation is 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
23, 2002).  Therefore, an increased rating for intervertebral 
disc syndrome under Diagnostic Code 5293 cannot be granted as 
a 20 percent rating is the maximum rating she is currently 
entitled to.  See Id.  As per the evidence of record, the 
veteran's disability has never included severe recurring 
attacks with intermittent relief, or any of the symptoms 
consistent with a 40 percent or higher rating.

Additionally, the symptoms of the service-connected back 
disability do not include fractured vertebra (Diagnostic Code 
5285), bony fixation of the spine (Diagnostic Code 5286), 
ankylosis of the cervical spine (Diagnostic Code 5286), 
ankylosis of the lumbar spine (Diagnostic Codes 5288, 5289), 
more than moderate limitation of motion of the lumbar spine 
(Diagnostic Codes 5290, 5291, 5292), and Lumbosacral Strain 
(Diagnostic Code 5295).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5291, 5295.

As such, the Board finds that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected back disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 20 percent 
for the service-connected back disability, as effective prior 
to September 23, 2002.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).  
To this extent, the veteran's claim is denied.

Disability evaluation in excess of 20 percent as of September 
23, 2002
 and prior to September 26, 2003

As was mentioned above, the rating criteria for evaluating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended as of September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Under the amended Diagnostic Code 
5293, a 10 percent rating is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 20 percent 
rating is assigned with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and, a 60 percent rating is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(effective as of September 23, 2002), Diagnostic Code 5293.  
An incapacitating episode is defined under Diagnostic Code 
5293 as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a (effective as of September 23, 2002), 
Diagnostic Code 5293, Note (1).  

As the objective medical evidence of record does not indicate 
that the veteran experiences incapacitating episodes, as 
defined by the Diagnostic Code, due to her intervertebral 
disc syndrome, she is not entitled to an increased rating 
under Diagnostic Code 5293, effective as of September 23, 
2002 and prior to September 26, 2003.  See 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (effective as of 
September 23, 2002).  Although the veteran reported having 
incapacitating episodes as per the September 2004 VA 
examination, there is no objective medical evidence that 
these incapacitating episodes required bed rest prescribed by 
a physician and treatment by a physician.  To this extent, 
the veteran's claim is denied.

Disability evaluation in excess of 20 percent effective as of 
September 26, 2003

The criteria for evaluating disabilities of the spine 
underwent additional regulatory changes that became effective 
September 26, 2003.  While the diagnostic code for 
intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243, it did not undergo any substantive 
changes.  With the September 2003 change, a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  Under the 
revised spine rating criteria effective September 26, 2003, 
Diagnostic Codes 5235 to 5242 are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003).  
Additionally, intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 
38 C.F.R. § 4.71a (effective as of September 26, 2003), Note 
(6).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, symptoms such as pain with or without (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242 (2004).

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.

As discussed above, the veteran has 40 degrees of forward 
flexion, 18 degrees of backward extension, 25 degrees of 
right lateral flexion, and 25 degrees of rotation 
bilaterally.  The veteran's disability is currently 
characterized by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  
Therefore, the veteran's disability picture does meet the new 
criteria for the assignment of a disability evaluation of 20 
percent for the service-connected back disability, as 
effective as of September 26, 2003.  See 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5237, 
5239, 5240, 5242, 5243 (effective as of September 26, 2003).  
However, the veteran is not entitled to a disability 
evaluation in excess of 20 percent for her back disability 
because she does not have favorable ankylosis in her 
thoracolumbar spine, or forward flexion of her thoracolumbar 
spine that is 30 degrees or less.  See id. 

Additionally, per the evidence of record and the September 
2004 VA examination report, the veteran was found to have no 
objective neurologic abnormalities associated with her back 
disorder.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Note (1) (effective as of 
September 26, 2003).  As well, the evidence of record and the 
September 2004 VA examination report did not note that the 
veteran had ankylosis of the spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine, 
Note (5) (effective as of September 26, 2003).

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), the available medical evidence of record does 
not indicate that the veteran experiences additional 
functional impairment that can be attributed to pain and 
weakness caused by the service-connected disability, as 
discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5243.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected back disability under Diagnostic 
Code 5243.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of the effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Therefore, the Board 
finds that the credible medical evidence of record does not 
support the award of a disability rating in excess of 20 
percent, for the veteran's back disability as effective as of 
September 26, 2003.  See 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 
5237, 5239, 5240, 5242, 5243 (effective as of September 26, 
2003).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that an increased rating for a back disorder is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.


ORDER

A disability rating in excess of 20 percent for a service-
connected back disability, prior to September 26, 2003, is 
denied.    

A disability rating in excess of 20 percent for a service-
connected back disability, on and as of September 26, 2003 is 
denied.    



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


